PER CURIAM.
We affirm an order of contempt for failure to pay child support. The trial court correctly recognized that there was no ambiguity, notwithstanding an inartfully worded provision in the parties’ settlement agreement. Therefore, the court did not err by failing to determine the intent of the parties in interpreting the provision and by applying the plain and reasonable meaning of the agreement. See Dune I, Inc. v. Palms N. Owners Ass’n, Inc., 605 So.2d 903, 905 (Fla. 1st DCA 1992); see also Royal Am. Realty, Inc. v. Bank of Palm Beach & Trust Co., 215 So.2d 336, 337-38 (Fla. 4th DCA 1968). The court’s order is supported by the record.
STONE, C.J., and FARMER and STEVENSON, JJ., concur.